           Case 1:20-cv-07260-JMF Document 35 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GIANNIS ANTETOKOUNMPO,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-7260 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
DEANNE DEBACA FINNEY,                                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         On January 13, 2021, the Court issued an Order granting Plaintiff’s motion for leave to
file an amended motion for default judgment by January 14, 2021. ECF No. 29. The Court
directed Defendant — who has not yet appeared — to file any opposition by January 22, 2021,
and adjourned the default judgment hearing until January 27, 2021, at 4:30 p.m. Id. The Court
directed Plaintiff to serve Defendant with its Order “and his amended papers seeking default
judgment via overnight courier and file proof of service no later than January 15, 2021.” Id. at 2.

        On January 14, 2021, Plaintiff filed amended papers seeking a default judgment, ECF
Nos. 30-33, and filed proof of service of those papers via overnight courier, ECF No. 34. To
date, however, no proof of service of the Court’s January 13, 2021 Order has been filed with the
Court. If Plaintiff did indeed serve Defendant with the Court’s January 13, 2021 Order in
accordance with that Order, he shall file proof of such service on the docket no later than
January 25, 2021. If Plaintiff failed to serve Defendant with the Court’s January 13, 2021
Order, he shall file a letter to that effect by the same date, in which case the Court will have to
— once again — adjourn the upcoming default judgment hearing.

        There is no need for Plaintiff to serve this Order on Defendant given that it merely seeks
clarification of whether Plaintiff complied with the Court’s prior Order.

        SO ORDERED.

Dated: January 22, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
